                                                                                                Entered on Docket
                                                                                                September 03, 2021
                                                                                                EDWARD J. EMMONS, CLERK
                                                                                                U.S. BANKRUPTCY COURT
                                                                                                NORTHERN DISTRICT OF CALIFORNIA



                                             1
                                                                                             The following constitutes the order of the Court.
                                             2                                               Signed: September 3, 2021

                                             3
                                             4
                                             5
                                                                                                ______________________________________________
                                                                                                Stephen L. Johnson
                                             6
                                                                                                U.S. Bankruptcy Judge
                                             7
                                             8                               UNITED STATES BANKRUPTCY COURT
                                             9                               NORTHERN DISTRICT OF CALIFORNIA
                                            10
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11
                                            12                                                     )     Case No.: 20-50469 SLJ
                                                 In re                                             )
                                            13                                                     )     Chapter 11
                                                                                                   )
                                            14   MORDECHAI KOKA,                                   )
                                                                                                   )     Date: September 2, 2021
                                            15                         Debtor.                     )     Time: 1:30 p.m.
                                                                                                   )
                                            16                                                     )     Ctrm: 9 (Remote)
                                                                                                   )
                                            17
                                            18           ORDER AFTER HEARING ON APPROVAL OF DISCLOSURE STATEMENT
                                                                       (DEBTOR/GARDNERS JOINT PLAN)
                                            19
                                                          The court held a hearing on approval of the disclosure statement portion of the
                                            20
                                                 Combined Plan of Reorganization and Disclosure Statement proposed by Debtor and Dale and
                                            21
                                                 Melissa Gardner (“Joint Plan”) at the above-referenced date and time. Appearances were noted
                                            22
                                                 on the record. For the reasons stated on the record, the court indicated it would issue an order
                                            23
                                                 detailing the disclosure defects with the Joint Plan. The court found the following errors and/or
                                            24
                                                 issues in the Joint Plan:
                                            25
                                                          1. Class 2(a) Small Claims: FTB is listed with a general unsecured claim of $399.51, but
                                            26
                                                 FTB filed an amended claim on June 17, 2021, for $0.
                                            27
                                            28

                                                 ORDER ON DISCLOSURE STATEMENT
                                                                                                   -1-
                                             Case: 20-50469        Doc# 234      Filed: 09/03/21       Entered: 09/03/21 11:52:43    Page 1 of 5
                                             1          2. Part 3(c) Tax Claims: The Joint Plan lists IRS with a priority claim of $1,670 and
                                             2   FTB with a priority claim of $1,598. But both IRS and FTB filed amended claims for $0
                                             3   priority claims. The same should be removed from Exhibit 4 Effective Date Feasibility.
                                             4          3. Part 5(b): This is the vesting provision. Instead of vesting estate property in the
                                             5   Debtor, which is the default in the form plan pursuant to § 1141(b), the Joint Plan changed this
                                             6   section to read “all property of the estate and interests of the Debtor will vest in the bankruptcy
                                             7   estate…” (emphasis added). This has significant implications and creates problems:
                                             8                  A. First, there is an extraneous word or incomplete phrase: The sentence
                                             9          provides all property “will vest in the bankruptcy estate pursuant free and clear of all
                                            10          claims and interests…”
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11                  B. Second, generally the estate terminates upon confirmation because all estate
                                            12          property revests in the debtor under § 1141(b). See In re Jones, 420 B.R. 506 (B.A.P.
                                            13          9th Cir. 2009) (adopting the estate termination approach for chapter 13 cases). Under the
                                            14          Joint Plan, the estate remains, along with all the rights and obligations of maintaining
                                            15          the estate, such as requiring court approval for certain actions.
                                            16                  C. Third, the Joint Plan does not provide who will manage and oversee the estate
                                            17          post-confirmation. Usually the plan appoints a trustee or an independent agent to
                                            18          represent and administer the estate.
                                            19                  D. Fourth, the vesting section appears to impermissibly enlarge the estate post-
                                            20          confirmation. By including “all property of the estate and interests of the Debtor” in the
                                            21          post-confirmation bankruptcy estate, the latter will include exempt property which has
                                            22          left the estate and postpetition interests of Debtor in addition to those identified in 11
                                            23          U.S.C. § 1115, as well as prepetition interests of Debtor beyond the scope of 11 U.S.C.
                                            24          § 541(a). See Rousey v. Jacoway, 544 U.S. 320, 325 (2005) (exempted interests in
                                            25          property are withdrawn from the bankruptcy estate).
                                            26                  E. Fifth, “the stay of an act against property of the estate . . . continues until such
                                            27          property is no longer property of the estate.”11 U.S.C. § 362(c)(1). By augmenting the
                                            28          post-confirmation estate noted above, the automatic stay will not terminate, as it should,

                                                 ORDER ON DISCLOSURE STATEMENT
                                                                                                  -2-
                                             Case: 20-50469       Doc# 234      Filed: 09/03/21      Entered: 09/03/21 11:52:43         Page 2 of 5
                                             1           upon confirmation as to property of the estate, but it also covers additional property and
                                             2           interests that are not part of the pre-confirmation estate.
                                             3                   F. Sixth, the language in Part 6(e) is incompatible with this provision because the
                                             4           unchanged Part 6(e) provides that any creditors whose claims are unimpaired may
                                             5           exercise all of their contractual and legal rights, but the automatic stay appears to bar
                                             6           these actions.
                                             7                   G. Seventh, by keeping the estate in existence, the last phrase of the vesting
                                             8           provision “subject to revesting upon conversion to Chapter 7 as provided in Part 6(f)
                                             9           below” is rendered superfluous because there is nothing to revest.
                                            10           4. Part 7(j): This new provision provides that all postpetition cash collateral “shall vest
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11   in Debtor” free and clear of all liens and interests. It contradicts the vesting provision in Part
                                            12   5(b) that all property of the estate and interests of Debtor vest in the bankruptcy estate. It also
                                            13   appears that this provision serves to avoid a secured creditor’s valid and perfected security
                                            14   interest in cash collateral. I am not sure of the authority for this provision. Moreover, given the
                                            15   allegations that Debtor has been using cash collateral without authorization, which the court has
                                            16   asked Debtor to address, it is unclear how this provision would absolve Debtor before the court
                                            17   has an opportunity to decide whether the allegations are founded.
                                            18           5. Part 7(k): This is another new provision that contradicts the vesting provision in Part
                                            19   5(b). It provides for any returned payments to be retained by Debtor, even though according to
                                            20   Part 5(b), these return payments constitute property of the post-confirmation estate.
                                            21           6. Exhibit 3 Feasibility Analysis: There is no information or evidence to support the
                                            22   $15,000 in gross employment income. Although Debtor has, at various times, mentioned a new
                                            23   job that pays him $15,000, Debtor has provided scant details, such as his employer, the nature
                                            24   and location of the employment, the duration of the employment, etc. This information should
                                            25   be disclosed.
                                            26           7. Exhibit 6 is a newly created exhibit that is titled “Part 8. Means of Execution of Plan.”
                                            27   This section contains substantive and material provisions that should be added to the Joint Plan
                                            28   itself, not included as part of an exhibit.

                                                 ORDER ON DISCLOSURE STATEMENT
                                                                                                   -3-
                                             Case: 20-50469        Doc# 234      Filed: 09/03/21     Entered: 09/03/21 11:52:43         Page 3 of 5
                                             1          8. Part 3(d) and Part 4(a): The Joint Plan lists three residential leases at the Alameda
                                             2   Property, including the lease for Julia Mackenzie, et al. Part 3(d) shows her security deposit of
                                             3   $2,750 as a priority claim and Part 4(a) provides that Debtor will assume her lease. However,
                                             4   the declaration filed by Debtor on September 1, 2021, states that Mackenzie has moved out and
                                             5   her security deposit returned.
                                             6          As indicated at the hearing, Debtor shall make the changes noted above by October 1,
                                             7   2021. Of course, Debtor can continue to include provisions in the plan’s current version but
                                             8   Debtor will need to be prepared to address the court’s concerns from a legal perspective.
                                             9          Objections to the document shall be filed by October 23, 2021. The hearing on approval
                                            10   of the disclosure statement portion of the Joint Plan is continued to November 4, 2021, at
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11   1:30 p.m.
                                            12          IT IS SO ORDERED.
                                            13                                        *** END OF ORDER***
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28

                                                 ORDER ON DISCLOSURE STATEMENT
                                                                                                    -4-
                                             Case: 20-50469       Doc# 234        Filed: 09/03/21     Entered: 09/03/21 11:52:43      Page 4 of 5
                                             1                                COURT SERVICE LIST
                                             2
                                             3
                                             4   [ECF Recipients]
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11
                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28

                                                 ORDER ON DISCLOSURE STATEMENT
                                                                                            -5-
                                             Case: 20-50469    Doc# 234   Filed: 09/03/21     Entered: 09/03/21 11:52:43   Page 5 of 5
